 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDLorillard,a Division of Loews Theatres,Incorporated,Inc. and TobaccoWorkersInternationalUnion,AFL-CIO-CLC, Petitioner. Case 9-RC-10801July 28, 1975DECISIONON REVIEW AND DIRECTION OFELECTIONBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn December 4, 1974, the Regional Director forRegion 9 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's requestedunitof salariedquality control employees at the Employer's Louis-ville,Kentucky, plant, on the basis that they have acommunity of interest separate and identifiable fromthe interests of the already represented plant employ-ees. Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Reg-ulations,Series 8,as amended, the Employer filed atimely request for review of the Regional Director'sdecision on the ground,inter alia,that in making theabove unit finding he departed from precedent. ThePetitioner filed opposition to the request for review.On January 2, 1975, the National Labor RelationsBoard by telegraphic order granted the request forreview insofar as it involves the issue of a separateunit or a self-determination election for the qualitycontrol group employees, denied it in all other as-pects, and stayed the election pending decision onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review andmakes the following findings:The Employer urges that the interests of the re-quested quality control employees are so closelylinked with those of the employees currently repre-sented by Petitioner's Local 201 that they do notconstitute a separate appropriate unit but may onlybe added to the existing unit through a self-determi-nation election.We agree.The Employer manufactures tobacco products atitsLouisville facility here involved.Since1937, thePetitioner's Local 201 has represented a unit of pro-ductionand maintenanceemployees at the plant. Be-ginning in1938, hourly paid quality control employ-ees have been included in the unit. In 1958, theEmployer instituted a two-tier inspection qualitycontrol system and the salaried quality control groupwas added under the separate supervision of thequality controlmanager.Although the bargainingunit inspection employees are under the day-to-daysupervision of production and maintenance supervi-sors,they also receive supervision from the qualitycontrol supervisors with regard to the technical as-pects of their duties. The salaried quality control em-ployees have not been included in the unit repre-sented by Local 201.1It is undisputed that both the hourly paid inspec-tors in the existing unit and the approximately 30salaried quality control employees now employed atthe plant frequently perform similar job functions,work the same hours, and have daily contacts withproduction and maintenance employees. In view ofthe current representation of the hourly paid qualitycontrol employees as part of the existing productionand maintenance unit, we are unable to agree withthe Regional Director that other factors, such as dif-ferencesinmode of payment, fringe benefits, super-vision, skills and educational qualifications, and in-frequent interchange, support a finding that thesalaried quality control employees share a sufficientcommunity of interest apart from other employees towarrant their establishment as a separate unit. Fur-ther,while the salaried quality control employeesconstitute a residual unrepresented group, the Boardhas held, in the absence of another labor organiza-tion seeking to represent them as a residual unit, thatthey may only be represented as part of the existingunit, after a self-determination election?In the circumstances, we shall direct a self-deter-mination election herein in the voting group de-scribed below to determine whether or not such em-ployees wish to be included as part of the existingunit represented by the Petitioner's Local 201:3All salaried quality control group employees em-ployed by the Employer at its Louisville, Ken-tucky, plant, including quality control examin-ers, factory and office waste control clerks, thequality analyzer technician, production qualitycontrol instrument clerk, and the productionquality control clerk, but excluding all other em-ployees, office clericals, confidential employees,professionals, guards, and supervisors as definedin the Act.iLocal201 did not intervene herein.zSeeArizonaPublic Service Company,182 NLRB505 (1970);The BuddCompanyAutomotive Division,Detroit Plant,154 NLRB 421, 428 (1965);TheCessnaAircraft Company,123 NLRB 855, 858 (1959).3 The conductof the election is contingentuponthe filing of a motionwith the Regional Directorby Local201, as the incumbent representative ofthe existing unit,to substitute itself for the Petitioner herein.If Local 201does not file a motion to such effect within5 daysfrom the date of thisDecision on Reviewand Direction of Election,the Regional Director shalldismiss the petition.219 NLRB No. 106 LORILLARD, A DIVISION OF LOEWS THEATRES591If a majority of employees in the above votingproduction and maintenance unit currently repre-group vote for Local 201, they will be taken to havesented by Local 201, and the Regional Director shallindicated their desire to constitute part of the existingissuea certification of results to that effect.[Direction of Election andExcelsiorfootnote omit-ted from publication.]